Opinion issued April 4, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00278-CV
____________

IN RE SUPPORTKIDS, INC., F/K/A CHILD SUPPORT ENFORCEMENT, INC.,
Relator



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	Relator, Supportkids, Inc. f/k/a Child Support Enforcement, Inc., has filed a
petition for writ of mandamus complaining of Judge Cain's (1) February 12, 2002, order
compelling relator to respond to certain interrogatories, which relator claims are
overly broad and burdensome. 
	We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Cohen, Nuchia, and Jennings.
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable Chap Cain, III, judge of the 253rd District Court of
Chambers County, Texas.  The underlying lawsuit is Cynthia Morris vs. Child
Support Enforcement, Inc., trial court cause no. 19150.